Citation Nr: 0635605	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Minneapolis, Minnesota, which denied service connection for 
headaches and vertigo. 

The veteran also filed a notice of disagreement to the denial 
of an increased rating for hearing loss.  However, after a 
statement of the case was issued in August 2003, he did not 
file a substantive appeal, so this issue is not before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has headaches and vertigo as the 
result of an in-service head trauma.  The claims must be 
remanded to ensure full and complete compliance with the 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

A VA treatment note dated in 2003 indicated that the veteran 
had applied for disability benefits from the Social Security 
Administration (SSA).  VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by an administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  


The veteran was provided VA examination in December 2002, and 
that examiner completed an addendum in January 2003 opining 
that the veteran's headaches are not related to the in-
service treatment for headaches and head trauma.  However, 
the supporting rationale for the examiner's opinion is 
factually erroneous.  The examiner stated that after an in-
service report of headaches in June 1979, there was no 
further mention of headaches in the service medical records.  
On the contrary, the service medical records contain several 
more notations of complaints of headaches, to include a 
complaint in March 1980 that the headaches were occurring 2-3 
times per day, and a trial course of Midrin had been 
unsuccessful in controlling the headaches.  Since the veteran 
clearly complained of headaches during service and clearly 
had at least some documented head trauma during service, a VA 
examination with opinion must be obtained.  The prior opinion 
is inadequate since it does not comport with the facts shown 
in the service medical records.

The RO should also take this opportunity to obtain any recent 
VA treatment records from May 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any medical records and 
hospitalization records for the veteran's 
headaches and vertigo complaints from the 
VA Medical Center in Minneapolis, St. 
Cloud and Tomah for the time period May 
2005 to the present. Any negative 
responses should be documented in the 
file.

2.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  After obtaining the above-referenced 
VA and Social Security records, to the 
extent available, schedule the appellant 
for an appropriate VA examination.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current complaints of headaches 
and vertigo are related to disease or 
injury incurred during his service, to 
include in-service head injury.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After the above is complete, 
readjudicate the veteran's claims.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


